243 F.2d 797
Antonio Maria De Almeida SANTOS, Appellant,v.H. L. HARDIN, Acting District Director, Immigration and Naturalization Service, Appellee.
No. 12184.
United States Court of Appeals Third Circuit.
Argued May 6, 1957.
Decided May 10, 1957.

Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Judge.
J. J. Kilimnik, Philadelphia, Pa., for appellant.
Charles H. Nugent, Asst. U. S. Atty., Newark, N. J., for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The grounds urged for appeal in this case have been generally passed upon by this court in much the same factual situations. None of them are substantial.


2
The judgment of the district court will be affirmed.